Citation Nr: 9933201	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-26 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently rated as lumbosacral strain and 
evaluated as 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  By rating action dated in March 1995 the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, confirmed and continued a 40 percent 
evaluation for the veteran's low back disability.  He 
appealed from that decision.  In May 1997 the veteran 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  In 
September 1997 the Board remanded the case to the regional 
office for further action.  In an October 1997 rating action 
the regional office denied entitlement to a total rating 
based on individual unemployability.  The veteran appealed 
from that decision.  In August 1998 the 40 percent evaluation 
for the low back condition was confirmed and continued.  The 
case is again before the Board for further appellate 
consideration.  


REMAND

The Board noted in the September 1997 remand that the 
veteran's lumbosacral strain was evaluated under Diagnostic 
Code 5295 as 40 percent disabling, which was the maximum 
percentage available under that code.  It was noted that the 
veteran's principal contention was that his current back 
condition would be more accurately represented by the 
evaluative criteria for intervertebral disc syndrome under 
Diagnostic Code 5293.  It was noted that the veteran had 
requested an evaluation of 60 percent under that criteria.  
The Board noted that when the veteran was examined by the VA 
in October 1994 he complained of back pain that had generally 
worsened since his last examination.  The tentative diagnosis 
was lumbar spine degenerative disease.  

It was noted that the veteran had a complete set of spinal 
X-rays as a VA outpatient in September 1994, and that a broad 
based disc bulge at L3 - L4 with mild impression on the 
thecal sac was found.  A slight right focal bulge at L4 - L5 
was also indicated.  

The Board remanded the case for, among other things, a VA 
examination of the veteran's spine.  After completion of the 
requested action, the regional office was to review the 
evidence of record and readjudicate the veteran's claim for 
entitlement to an increased disability evaluation under all 
appropriate diagnostic criteria.  In effect, the Board 
indicated in the remand that the veteran had submitted a 
claim for service connection for degenerative disc disease of 
the lumbar spine which was intertwined with the claim for an 
increased rating for his service-connected lumbosacral 
strain.  

The record reflects that the veteran was afforded a VA 
orthopedic examination in August 1998.  Various findings were 
recorded on physical examination, including tenderness to 
palpation of the lumbar spine.  He also had some sensory 
deficits in the lower extremities.  An X-ray study of the 
lumbar spine showed mild degenerative changes.  The diagnoses 
included chronic lumbosacral strain and degenerative disc 
disease of the lumbosacral spine.  

As noted previously, in August 1998, the regional office 
confirmed and continued the 40 percent evaluation for the 
veteran's service-connected lumbosacral strain.  The 
provisions of Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome were included in the 
supplemental statement of the case, and it was indicated that 
the medical evidence did not reflect pronounced 
intervertebral disc syndrome so as to qualify for a 60 
percent evaluation under that code.  However, the question of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine has not been considered or 
resolved.  The Board believes that the issue is intertwined 
and such adjudication must be accomplished.  The case is 
accordingly REMANDED to the regional office for the following 
action:  

1.  The regional office should adjudicate 
the question of service connection for 
degenerative disc disease of the 
veteran's lumbar spine.  If that decision 
is adverse to the veteran, he should be 
so notified and afforded his appellate 
rights.  If the veteran perfects an 
appeal from that issue, that matter 
should be included with the current 
issues on appeal.  

2.  The veteran's claim for an increased 
evaluation for his low back disability 
should then be reviewed by the regional 
office.  If the denial is continued, he 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





